Citation Nr: 0314068	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial increased (compensable) disability 
evaluation for status postoperative anal fissure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from March 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO, in pertinent 
part, denied service connection for a back disability.  
Additionally, the RO granted service connection for status 
postoperative anal fissure and assigned a noncompensable 
evaluation to this disorder, effective from August 7, 1997.  

Following notification of the November 1997 decision, the 
veteran perfected a timely appeal with respect to the denial 
of his claim for service connection for a back disability and 
the assignment of a noncompensable disability rating for his 
service-connected status postoperative anal fissure.  In June 
1999, the Board remanded these claims to the RO for further 
evidentiary development.  

After completing the requested development, the RO, in 
January 2003, granted service connection for low back pain 
syndrome, awarded a 10 percent evaluation to this disability 
effective from August 1997, and continued the assignment of a 
noncompensable rating for the veteran's service-connected 
status postoperative anal fissure.  In May 2003, the RO 
returned the veteran's case to the Board for final appellate 
review of the issue of entitlement to an initial compensable 
disability evaluation for his service-connected status 
postoperative anal fissure.  As the veteran has not expressed 
disagreement with the 10 percent rating, or effective date, 
assigned to his service-connected low back disability, a 
claim relating to this disorder is no longer before the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected status postoperative anal 
fissure is manifested by complaints of intermittent episodes 
of rectal bleeding, hemorrhoids, and uncontrollable leakage 
of water since the in-service hemorrhoidectomy and 
sphincterotomy in November 1952, with no objective evaluation 
findings.  


CONCLUSION OF LAW

The criteria for an initial increased (compensable) 
disability rating for status postoperative anal fissure have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic Codes 7332 and 
7335 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the January 1998 statement of the case, June 
1999 and September 2002 letters, and the January 2003 
supplemental statement of the case, the RO informed the 
veteran and his representative of the specific provisions of 
the VCAA, the criteria used to adjudicate his compensable 
rating claim, the type of evidence needed to substantiate 
this issue, as well as the specific type of information 
necessary from him.  Most recently, the veteran failed to 
respond to the January 2003 supplemental statement of the 
case which reiterated to him the particular regulatory 
provisions governing his compensable rating claim and which 
also informed him of the specific provisions of the VCAA and 
the opportunity to submit additional evidence or argument on 
this issue.  

Further review of the claims folder indicates that, in the 
past recent years, the veteran has refused to undergo 
recommended specialized testing of his service-connected 
status postoperative anal fissure.  In this regard, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duty to assist is not a 
one-way street.  If a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 
5 Vet. App. 60, 68 (1993).  As such, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, the veteran has been accorded a recent 
specialized VA examination of his service-connected status 
postoperative anal fissure.  As such, the Board finds that VA 
has met the requirements of the VCAA and its implementing 
regulations and will proceed to address the veteran's 
compensable rating claim based upon a complete and thorough 
review of the pertinent evidence associated with his claims 
folder.  



Factual Background

According to the service medical records, the veteran sought 
treatment in November 1952 for complaints of rectal bleeding.  
A physical examination demonstrated protruding piles as well 
as a skin tag "at 12 o'clock."  Two weeks later in the same 
month, the veteran, who had been diagnosed with fissure of 
the anus, underwent an excision of anal fissure and posterior 
sphincterotomy under spinal anesthesia.  His post-operative 
condition was determined to be excellent.  One day after the 
surgery, the veteran's packing was removed, and he was 
started on sitz baths.  In December 1952, approximately one 
week after the surgery, the veteran's anal wound was found to 
be healing fine.  The veteran was discharged to duty with the 
recommendation that he be given "seven day convalescent 
leave" from his Company.  

The separation examination, which was completed approximately 
two weeks later in December 1952, demonstrated that the 
veteran's anus and rectum were normal.  The report of this 
examination noted that the veteran had "[n]o significant 
medical history."  

Several days later in December 1952 the veteran was 
discharged from active military duty.  Thereafter, in August 
1997, he submitted a VA Form 21-526, Veteran's Application 
For Compensation Or Pension, in which he raised claims for 
service connection for various disorders, excluding his 
rectal condition.  At VA bones and feet examinations 
subsequently conducted in September 1997, the veteran 
discussed his orthopedic complaints but did not note any 
rectal symptoms.  

Based on the service medical records, the RO, by the November 
1997 rating action, granted service connection for status 
postoperative anal fissure.  In view of the lack of evidence 
of post-service medical treatment for this disorder, the RO 
assigned a noncompensable evaluation to this disability, 
effective from August 1997.  

Throughout the current appeal, the veteran has asserted that 
he has continued to experience intermittent problems related 
to his service-connected status postoperative anal fissure, 
including rectal bleeding, hemorrhoids, and uncontrollable 
leakage of water.  See, e.g., October 1998 hearing transcript 
(T.) at 9-12.  

Also in October 1998, the veteran sought VA treatment for 
hemorrhoids.  A physical examination completed at that time 
showed the presence of a prolapsed hemorrhoid in the 7 
o'clock position which was not thrombosed or actively 
bleeding.  Subsequently, in 1999 and in October 2002, the 
veteran refused recommended colonoscopies.  

In November 2002, the veteran underwent a VA rectum and anus 
examination.  At that time, he reported some subsequent 
rectal bleeding after the in-service hemorrhoidectomy and 
sphincterotomy in November 1952.  The VA examiner noted that 
he is a "very poor historian and apparently this is because 
of an ongoing neuropsychiatric problem."  

A rectal examination demonstrated a normal rectal sphincter 
and no blood on the exploring digit.  No stools were 
obtained.  The examiner explained that, although the veteran 
may have had a rectal fissure many years ago (at which time 
he underwent a hemorrhoidectomy and sphincterotomy of his 
rectal area), "right now there is no evidence of bleeding 
hemorrhoids . . . [and] no palpable or visible hemorrhoids."  
In pertinent part, the examiner specifically concluded that 
no hemorrhoids or anal fissure was found at the time of the 
examination.  Further, the examiner noted that the veteran 
"failed to cooperate by declining to submit to the 
diagnostic procedures requested for him."  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected status 
postoperative anal fissure under the appropriate diagnostic 
codes which rate impairment resulting from fistula in the 
ano.  Specifically, according to Diagnostic Code 7335, such 
disability is evaluated under the diagnostic code which rates 
impairment of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7335 (2002).  

In particular, healed or slight impairment of sphincter 
control without leakage warrants the assignment of a 
noncompensable disability evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2002).  A compensable disability rating 
of 10 percent requires evidence of constant slight impairment 
of sphincter control or occasional moderate leakage.  Id.  
The next higher evaluation of 30 percent necessitates 
evidence of occasional involuntary bowel movements requiring 
the wearing of a pad.  Id.  Evidence of extensive leakage and 
fairly frequent involuntary bowel movements is required for 
the award of a 60 percent disability rating.  Id.  A total 
schedular evaluation of 100 percent necessitates evidence of 
complete loss of sphincter control.  Id.  

Before specifically addressing the question of entitlement to 
an initial compensable rating for the service-connected 
status postoperative anal fissure, the Board acknowledges 
that the schedular criteria by which some of the digestive 
disabilities are rated changed during the pendency of the 
veteran's appeal.  See 66 Fed. Reg. 29488 (May 31, 2001) 
(effective July 2, 2001) codified at 38 C.F.R. §§ 4.112 and 
4.114, Diagnostic Codes 7311, 7312, 7343-7345, 7351, 7354.  
Importantly, however, the specific criteria by which the 
service-connected status postoperative anal fissure in the 
present case is evaluated has not changed.  

Throughout the current appeal, the veteran has asserted that 
his service-connected status postoperative anal fissure is 
more severe than the current noncompensable disability 
evaluation indicates.  In particular, the veteran has 
described intermittent episodes of rectal bleeding, 
hemorrhoids, and uncontrollable leakage of water since his 
in-service hemorrhoidectomy and sphincterotomy in November 
1952.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected status 
postoperative anal fissure must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

The Board acknowledges the veteran's complaints of 
intermittent episodes of rectal bleeding, hemorrhoids, and 
uncontrollable leakage of water since his in-service 
hemorrhoidectomy and sphincterotomy in November 1952.  
Significantly, however, these complaints are not supported by 
the competent medical evidence of record.  First, the only 
post-service medical record of treatment for this 
service-connected disability is dated in October 1998, when 
the veteran was treated for a prolapsed hemorrhoid in the 7 
o'clock position which was not thrombosed or actively 
bleeding.  Furthermore, the recent VA rectal examination 
conducted in November 2002 found no hemorrhoids or anal 
fissure.  

The competent medical evidence of record indicates that the 
veteran's service-connected status postoperative anal fissure 
is essentially asymptomatic.  As such, a compensable 
disability rating for this disorder cannot be awarded under 
the pertinent regulatory requirements.  See, 38 C.F.R. 
§ 4.114, Diagnostic Codes 7332, 7335.  This noncompensable 
disability rating is warranted at all times during the 
current appeal.  See Fenderson, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not made a 
determination as to whether the veteran's disability rating 
claim meets the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations associated with the service-connected status 
postoperative anal fissure.  Specifically, it is not shown by 
the evidence of record that the veteran required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder did not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's compensable rating claim for 
his service-connected status postoperative anal fissure to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  This 
disability is appropriately rated under the schedular 
criteria.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

An initial increased (compensable) disability rating for 
status postoperative anal fissure is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

